Filed 1/21/22 P. v. Ladd CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                    B310257

         Plaintiff and Respondent,                             Los Angeles County
                                                               Super. Ct. No. VA137375
         v.

VICTOR GUADALUPE LADD,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court for the
County of Los Angeles. Joseph R. Porras, Judge. Reversed and
remanded.
      Tanya Dellaca, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and Theresa A. Patterson,
Deputy Attorneys General, for Plaintiff and Respondent.



                          _______________________________
                             SUMMARY
       We reverse the trial court’s summary denial of a
recommendation of the secretary of the California Department of
Corrections and Rehabilitation (CDCR) to recall the sentence of
and resentence defendant Victor Guadalupe Ladd. We remand
for reconsideration in accordance with statutory changes that
went into effect on January 1, 2022.
                               FACTS
       In October 2020, the secretary of the CDCR recommended a
recall of sentence and resentencing for defendant under then-
effective Penal Code section 1170, subdivision (d)(1). (All
statutory references are to the Penal Code.) That statute
authorized a court, at any time after receiving a recommendation
from the secretary, to recall an inmate’s sentence and resentence
that inmate to a lesser sentence.
       Defendant was convicted, under a plea agreement, of
second degree robbery, enhanced for the use of a firearm, and
two counts of second degree burglary. He was sentenced to
14 years four months, and his earliest possible release date is
February 11, 2026. The secretary pointed out that courts are
now empowered with discretion to strike or dismiss a personal
use firearm enhancement at sentencing or resentencing, in the
interest of justice, and recommended resentencing.
       In November 2020, the trial court summarily “read,
considered and denied” the request.
       Defendant appealed, arguing the trial court abused its
discretion in declining to follow the CDCR’s recommendation, and
asserted the trial court’s summary denial violated due process
and equal protection principles.
       While defendant’s appeal was pending, the Legislature
enacted and the Governor signed Assembly Bill No. 1540
(AB 1540; 2021-2022 Reg. Sess.). Among other things, AB 1540


                               2
moved the recall and resentencing provision of then-section 1170,
subdivision (d)(1), to a new section 1170.03, and revised its terms.
Section 1170.03 went into effect on January 1, 2022.
(Stats. 2021, ch. 719, § 3.1.)
       Section 1170.03 requires a trial court to provide notice to
the defendant when the secretary of the CDCR (or other specified
persons) issues a resentencing request (id., subd. (b)(1)); to hold a
status conference (ibid.); to appoint counsel (ibid.); to hold a
hearing, unless the parties stipulate to resentencing without a
hearing (id., subd. (a)(7) & (8)); and to state on the record the
reasons for its decision (id., subd. (a)(6)). Among other
provisions, the amended statute also requires the court to “apply
any changes in law that reduce sentences or provide for judicial
discretion” (id., subd. (a)(2)), and provides a presumption favoring
recall and resentencing, “which may only be overcome if a court
finds the defendant is an unreasonable risk of danger to public
safety” (id., subd. (b)(2)).
                             DISCUSSION
       In his respondent’s brief, filed after the Governor signed
the new legislation, the Attorney General pointed out the
significant alterations AB 1540 made in the recall and
resentencing provisions of section 1170. The Attorney General
contends we should reverse the trial court’s order and remand for
reconsideration of the CDCR’s recommendation in accordance
with the new legislation now in effect. Defendant agrees, but
contends we should further find that AB 1540 applies to his case
in any event because “it is a mere clarification of existing law and
is ameliorative in nature,” and that even if the new law does not
apply to his case, he was entitled to due process protections
under the former law.
       We see no reason to address claims of constitutional
violations under the former statute or retroactivity under the


                                 3
new statute. The new legislation is now in effect, and whatever
we might say on any of the issues defendant raises will be of no
practical effect. The fair and efficient administration of justice
requires reversal and remand now, and without further
discussion of theoretical issues.
                          DISPOSITION
       The order is reversed and the cause is remanded to the trial
court with instructions to reconsider the CDCR’s request for
recall and resentencing in accordance with the requirements of
Penal Code section 1170.03.




                        GRIMES, Acting P. J.
      WE CONCUR:



                        STRATTON, J.




                        HARUTUNIAN, J.*




*
      Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.


                                 4